DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 states, “both a second action along and the first action” in line 3.  However, it appears that Claim 3 should state, “both a second action along with the first action”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 12-17 recite the limitation "the second contact surface area" in the last line.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-10, 12-14 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by NASHIDA et al. (US 2010/0141680 A1) (henceforth, “Nashida”).
Regarding claims 1 and 9, Nashida teaches a method and an information processing device, comprising:
a controller (e.g., CPU 13 in Para. 121 and Fig. 13) that generates a game image of an object disposed in a virtual game space (e.g., a portable game machine displaying objects such as those in Fig. 3, Para. 4, and Para. 48-50); and 
a touch panel connected to the controller (e.g., touch panel 102 in Para. 48) and that: 
displays the game image (e.g., objects displayed in Fig. 3 and Para. 48-50);
detects an input of a user’s touch operation on the game image (e.g., the coordinate of one point indicating the position of the operation body 10 is detected by the touch panel 14 in Para. 50); and 
outputs, to the controller, a detection signal indicating the detection of the input (e.g., if the coordinate (e.g., (coordinate (X1, Y1)) of one point detected by the touch panel 14 is overlapping the object, the information processing apparatus 12 sets the relevant object in the selected state and the touch 
the user’s touch operation comprises a first operation (e.g., single point detection in Para. 50) and a second operation (e.g., area region S1 in Para. 79), 
the controller determines, based on a size of the contact surface area, whether the first operation or the second operation has been inputted (e.g., Para. 50 and Para. 79), and 
the controller performs: a first control related to the object in response to the first operation (e.g., if the coordinate (e.g., (coordinate (X1, Y1)) of one point detected by the touch panel 14 is overlapping the object, the information processing apparatus 12 sets the relevant object in the selected state in Para. 50), and a second control related to the object in response to the second operation (e.g., two objects are contacting the area region S1, thus, the information processing apparatus 100 transitions the two objects contacting the area region S1 to the selected state in Para. 79).
Regarding claim 2, Nashida teaches the controller controls: a first action of the object as the first control in response to the first operation (e.g., if the operation body 10 is moved, the information processing apparatus 12 moves the object in accordance with the movement of the contacting position of the operation body 10 in Para. 50); and a 
Regarding claim 3, Nashida teaches the controller controls: a first action of the object as the first control in response to the first operation (e.g., If the operation body 10 is moved, the information processing apparatus 12 moves the object in accordance with the movement of the contacting position of the operation body 10 in Para. 50); and both a second action along and the first action as the second control in response to the second operation, wherein the second action is different from the first action (e.g., the objects transitioned to the selected state are moved in accordance with the movement of the area region corresponding to the operation body 10 in Para. 88).
Regarding claim 4, Nashida teaches the controller determines whether a slide operation has been inputted by a movement in a predetermined direction of the indicated position (e.g., movement path toward objects in Para. 84 and Para. 88), and the controller controls: the first action according to the predetermined direction in response to the slide operation and the first operation (e.g., If the operation body 10 is moved, the information processing apparatus 12 moves the object in accordance with the movement of the contacting position of the operation body 10 in Para. 50); and the second action according to the predetermined direction in response to the slide operation and the second operation (e.g., the objects transitioned to the selected state are moved in accordance with the movement of the area region corresponding to the operation body 10 in Para. 88).
Regarding claims 8 and 12-14, Nashida teaches the controller determines: a first contact surface area at an indicated position in a first area on the touch panel by the user’s touch operation (e.g., (coordinate (X1, Y1)) of one point detected by the touch panel 14 is overlapping the object in Para. 50 and Fig. 3), and a second surface area at an indicated position in a second area on the touch panel indicated by the user’s touch operation (e.g., the touch panel 102 recognizes the contacting portion of the operation body 10 as an area region S1 in Para. 79 and Fig. 5), and the controller determines: whether the first operation or the second operation has been inputted based on a size of the first contact surface area; and whether the first operation or the second operation has been inputted based on a size of the second contact surface area (e.g., based on the surface area either a single object or multiple objects can be selected in Para. 50 and Para. 79).
Regarding claim 10, Nashida teaches the controller determines whether a slide operation has been inputted by a movement in a predetermined direction of the indicated position (e.g., movement path toward objects in Para. 84 and Para. 88), and the controller controls: the first action according to the predetermined direction in response to the slide operation and the first operation (e.g., if the operation body 10 is moved, the information processing apparatus 12 moves the object in accordance with the movement of the contacting position of the operation body 10 in Para. 50); and the second action according to the predetermined direction in response to the slide operation and the second operation (e.g., the objects transitioned to the selected state are moved in accordance with the movement of the area region corresponding to the operation body 10 in Para. 88).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7, 11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nashida in view of TANZAWA et al. (US 2013/0316817 A1) (henceforth, “Tanzawa”).
Regarding claim 5, Nashida teaches the first control, in response to the first operation, and an action of the object in response to the second operation (e.g., e.g., if the coordinate (e.g., coordinate (X1, Y1) of one point detected by the touch panel 14 is overlapping the object, the information processing apparatus 12 sets the relevant object in the selected state in Para. 50 and two objects are contacting the area region S1, thus, the information processing apparatus 100 transitions the two objects contacting the area region S1 to the selected state in Para. 79).

Regarding claim 6, Nashida as modified by Tanzawa teaches the controller generates a game image when the object is viewed from a virtual camera, and the controller controls the virtual camera so that an appearance of the virtual game space changes when viewed from a viewpoint of the object (Tanzawa – virtual camera operation in Para. 105), as the first control, in response to the first operation, and the controller controls, in response to the second operation (Nashida - e.g., coordinate (X1, 
Regarding claims 7 and 11, Nashida as modified by Tanzawa teaches the controller determines whether a slide operation has been inputted by a movement in a predetermined direction of the indicated position (Nashida - e.g., movement path toward objects in Para. 84 and Para. 88), and the controller controls: the virtual camera according to the predetermined direction in response to the slide operation and the first operation (Tanzawa – rotation and virtual camera operation in Para. 105); and the action of the object according to the predetermined direction in response to the slide operation and the second operation (Nashida - e.g., the objects transitioned to the selected state are moved in accordance with the movement of the area region corresponding to the operation body 10 in Para. 88).
Regarding claims 15-17, Nashida further teaches the controller determines: a first contact surface area at an indicated position in a first area on the touch panel by the user’s touch operation (e.g., (coordinate (X1, Y1)) of one point detected by the touch panel 14 is overlapping the object in Para. 50 and Fig. 3), and a second surface area at an indicated position in a second area on the touch panel indicated by the user’s touch .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715